People v Anderson (2021 NY Slip Op 05237)





People v Anderson


2021 NY Slip Op 05237


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


813 KA 19-01450

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDEON ANDERSON, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CAITLIN M. CONNELLY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (DARIENN P. BALIN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a purported judgment of the Onondaga County Court (Thomas J. Miller, J.), purportedly rendered July 15, 2019. The purported judgment convicted defendant, upon his plea of guilty, of rape in the first degree. 
It is hereby ORDERED that said appeal is unanimously dismissed (see People v Budner, 14 NY2d 723, 724 [1964]; People v Craig, 267 App Div 907, 908 [2d Dept 1944]; People v Nunez, 21 Misc 3d 141[A], 2008 NY Slip Op 52379[U], *1 [App Term, 2d Dept, 9th & 10th Jud Dists 2008]; see generally CPL 1.20 [14], [15]; 450.10; People v Pagan, 19 NY3d 368, 370-371 [2012]; People v Cioffi, 1 NY2d 70, 72 [1956]).
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court